Order, Supreme Court, New York County (Debra A. James, J.), entered February 24, 2004, which, to the extent appealed from, limited defendant judgment debtor’s installment payments to $2,368 per month, toward satisfaction of a $400,000 judgment, unanimously affirmed, without costs.
Less than half of defendant’s claimed monthly living expenses—for food, utilities, entertainment and miscellaneous—were allowed as reasonable and necessary (CPLR 5226), and the court providently exercised its discretion in crediting the wife’s justification for a Manhattan rental. This determination was amply supported in the record. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.